Title: To Thomas Jefferson from Joshua B. Langdon, 20 February 1805
From: Langdon, Joshua B.
To: Jefferson, Thomas


                  
                     Sir, 
                     Boston Feby. 20th. 1805
                  
                  By the request of my uncle John Langdon Esqr of Portsmouth, I have the honor of shipping to your address three bariels perry, per the Sloop Cyren John Mathews master bound to Baltimore, bill lading of which is enclosed— Hoping it may come to Land seasonably. I am, 
                  With sentiments of the highest respect Your Obt Servt,
                  
                     Joshua B. Langdon 
                     
                  
               